EXHIBIT 10.1

PIERRE FOODS, INC.

FISCAL 2008

EXECUTIVE INCENTIVE COMPENSATION PLAN

1.             PURPOSE OF THE PLAN.

The purpose of the Pierre Foods, Inc. Fiscal 2008 Executive Incentive
Compensation Plan is to provide certain executives of Pierre Foods, Inc. and its
subsidiaries with incentive compensation based upon the achievement of
financial, business and other performance criteria.  The Plan is an annual Plan
with quarterly partial interim bonus payments.

2.             DEFINITIONS.

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

(a)           “Award” means a cash bonus award granted pursuant to the Plan.

(b)           “Board” means the Board of Directors of the Company.

(c)           “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto.

(d)           “Committee” means the Compensation Committee of the Board, or any
successor thereto or any other committee designated by the Board to assume the
obligations of the Committee hereunder.

(e)           “Company” means Pierre Foods, Inc., a North Carolina corporation
and its subsidiaries.

(f)            “Direct Contribution” means net sales less standard cost of goods
sold (adjusted for formula-pricing associated with certain customers), less
direct expenses, including but not limited to, freight and selling expenses,
based upon the Company’s financial statements, as determined by the Committee
with respect to Awards to the President and CEO, or by the Committee together
with the President and CEO in all other cases.

(g)           “EBITDA” means earnings before interest, taxes, depreciation and
amortization, based upon the Company’s financial statements, as determined by
the Committee with respect to Awards to the President and CEO or by the
Committee together with the President and CEO in all other cases.

(h)           “Effective Date” means the date on which the Plan takes effect in
accordance with Section 12 of the Plan.

(i)            “Estimated Award” has the meaning ascribed to it in Section 5(c).

(j)            “Fiscal 2008” means the Company’s fiscal year ending March 1,
2008.

(k)           “Maximum Award” means the maximum Award which a Participant can
earn pursuant to the Plan as set forth on Schedule I.

(l)            “Participant” means the President and CEO and such other
executives of the Company who are selected by the Committee together with the
President and CEO to participate in the Plan pursuant to Section 4 of the Plan.

(m)          “Performance Period” means Fiscal 2008.

(n)           “Plan” means the Pierre Foods, Inc. Fiscal 2008 Executive
Incentive Compensation Plan.


--------------------------------------------------------------------------------


(o)           “President and CEO” means the President and Chief Executive
Officer of the Company.

3.             ADMINISTRATION.

The Plan shall be administered by the Committee for purposes of any Award
granted to the President and CEO.  For all other Awards, the Plan shall be
administered by the President and CEO with oversight by the Committee.  The
President and CEO shall be a Participant in the Plan and shall have the
authority to select the other executives to be granted Awards under the Plan. 
The Committee, with respect to the President and CEO, and the Committee together
with the President and CEO with respect to all other Participants, shall have
the authority to determine the size and terms of Awards (subject to the
limitations imposed on Awards in Section 5 below), to modify the terms of any
Award that has been granted, to determine the time when Awards will be made, the
amount of any payments pursuant to such Awards, and the Performance Period to
which they relate, to establish performance objectives in respect of such
Performance Periods and to determine whether such performance objectives were
attained.  The Committee with respect to the President and CEO, and the
Committee together with the President and CEO with respect to all other
Participants, is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan.  Any decision of the Committee or the President and CEO, in their
respective roles as administrators of the Plan, in the interpretation and
administration of the Plan, as described herein, shall lie within their sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.  Determinations made by the Committee or the Committee together with
the President and CEO under the Plan need not be uniform and may be made
selectively among Participants, whether or not such Participants are similarly
situated.

4.             ELIGIBILITY AND PARTICIPATION.

(a)           Participants.  The President and CEO shall be a Participant in the
Plan, and shall select the other executives who shall be Participants for the
Performance Period.  Participants shall be selected from among the employees of
the Company and the designation of Participants may be made individually or by
groups or classifications of employees, as the Committee together with the
President and CEO deem appropriate.

(b)           New Hires; Promotions.  If an employee other than the President
and CEO becomes a Participant after the commencement of the Performance Period,
the Committee together with the President and CEO, in their sole discretion,
shall determine the date on which the Participant will be entitled to
participate in the Plan, the performance objectives, amount of Award and other
terms applicable to such Participant.  New employees (who are determined to be
Participants by the Committee together with the President and CEO) shall be
eligible to participate in the Plan in the first full fiscal quarter of his or
her employment.  If a Participant is transferred or promoted before the end of
the Performance Period, the Committee together with the President and CEO, in
their sole discretion, shall determine whether such Participant shall be
entitled to continue to participate in the Plan, and if so, the performance
objectives, amount of Award and other terms and conditions applicable to such
Participant.  Unless otherwise specifically determined by the Committee together
with the President and CEO, any Participant who is promoted during the
Performance Period shall continue under the Plan as if he or she was not
promoted.

5.             AWARDS.

(a)           Performance Objectives.  Awards under the Plan shall be
conditioned on the attainment of written performance objectives.  Performance
objectives and Awards shall be recommended by the President and CEO and
determined and approved by the Committee for the Performance Period and may
include, among other things, objectives relating to EBITDA and Direct
Contribution.  The Committee, with respect to Awards to the President and CEO,
and based upon the recommendation by the President and CEO in all other cases,
shall determine whether and to what extent each performance objective has been
met.  In determining whether and to what extent a performance objective has been
met, the Committee or the Committee together with the President and CEO, as
applicable, may consider such matters as they deem appropriate.

(b)           Amount Payable.  The amount payable pursuant to an Award shall be
determined by the Committee (upon recommendation by the President and CEO for
all Awards other than Awards to the President and


--------------------------------------------------------------------------------


CEO) in its sole discretion based on the applicable performance objectives and
their determination of whether and to what extent each applicable performance
objective has been met; provided, however, that in no event shall a Participant
be paid more than the Maximum Award applicable to such Participant.  Unless
otherwise specifically determined by the Committee together with the President
and CEO with respect to a Participant, Awards for the Performance Period shall
be based upon a Participant’s salary at the commencement of the Performance
Period.

(c)           Payment.  As soon as practicable after the end of each fiscal
quarter during the Performance Period, the Company shall estimate the total
Award for the Performance Period that will be payable to each Participant based
upon (i) the actual performance of the Company through the end of such fiscal
quarter and (ii) the projected performance of the Company for the remainder of
the Performance Period (the “Estimated Award”).  Subject to the terms and
conditions of the Plan, for each of the first three fiscal quarters during the
Performance Period, the Company shall pay each Participant an amount equal to
one-fourth (1/4) of seventy-five percent (75%) of the total Estimated Award for
such Participant.  The final payment of the Award shall include the total Award
for the Performance Period less any payments made for each of the first three
fiscal quarters during the Performance Period.  The final payment is not payable
to a Participant if the Participant ceases to be a Participant at any time prior
to the end of the Performance Period.  Following the completion of the annual
audit of the Company’s financial statements and the filing of such financial
statements with the Securities and Exchange Commission, subject to the terms and
conditions of the Plan, a fourth and final payment shall be made to each
Participant reflecting the actual attainment of the performance objectives.

(d)           Termination of Employment.  If a Participant’s employment is
terminated during the Performance Period for any reason, the Participant shall
forfeit any and all Awards for the Performance Period.  Payment of Awards to
Participants whose employment is terminated following the end of any fiscal
quarter, but prior to the expiration of the Performance Period, shall be paid at
the sole and exclusive discretion of the Committee together with the President
and CEO (or with respect to the President and CEO, the sole and exclusive
discretion of the Committee).  Unless otherwise specifically determined by the
Committee with respect to the President and CEO, or the Committee together with
the President and CEO with respect to any other Participants, no payments shall
be made to any Participant for any quarter in which the Participant was not an
employee for the entire quarter.

6.             NO RIGHT TO EMPLOYMENT.

Neither the Plan nor any action taken hereunder shall be construed as conferring
upon any Participant the right to continued employment by the Company or limit
in any way the Company’s right to terminate any Participant’s employment at will
or in accordance with such employee’s written employment agreement, if any.

7.             NONTRANSFERABILITY OF AWARDS.

An Award shall not be transferable or assignable by the Participant other than
by will or by the laws of descent and distribution.

8.             TAXES; OFFSET OF AWARDS.

Prior to the payment of an Award, the Company may withhold, or require the
Participant to remit to the Company, an amount sufficient to pay any federal,
state, and local taxes associated with the Award.  Notwithstanding anything to
the contrary herein, the Committee, in its sole discretion, may reduce any
amounts otherwise payable to any Participant hereunder in order to satisfy any
liabilities owed to the Company by the Participant.   All Awards shall be
considered salary of the Participant for purposes of the Company’s 401(k) Plan.

9.             ADJUSTMENTS UPON CERTAIN EVENTS; AMENDMENTS; TERMINATION.

The Committee together with the President and CEO shall have the discretion to
decrease, but not increase, the amount of any payment otherwise payable pursuant
to an Award based on such factors as they shall deem appropriate.  In the event
of any material change in the business assets, liabilities or prospects of the
Company, or any division of the Company, the Committee together with the
President and CEO, in their sole discretion and without liability to any person
may make such adjustment, if any, as they deem to be equitable as to any
affected


--------------------------------------------------------------------------------


terms of outstanding Awards (other than with respect to Awards to the President
and CEO).  In addition, the Committee together with the President and CEO may at
any time without notice, amend or alter the performance objectives or any part
thereof with respect to Awards (other than with respect to Awards to the
President and CEO).  The Committee together with the President and CEO may
amend, alter or discontinue the Plan or any part thereof.

10.          MISCELLANEOUS PROVISIONS.

The Company is the sponsor and legal obligor under the Plan and shall make all
payments hereunder.  The Company shall not be required to establish any special
or separate fund or to make any other segregation of assets to ensure the
payment of any amounts under the Plan, and the Participants’ rights to the
payment hereunder shall be no greater than the rights of the Company’s unsecured
creditors.  All expenses involved in administering the Plan shall be borne by
the Company.

11.          CHOICE OF LAW.

The Plan shall be governed by and construed in accordance with the laws of the
State of Ohio applicable to contracts made and to be performed in the State of
Ohio.

12.          EFFECTIVENESS OF THE PLAN.

The Plan shall become effective on the date it is approved by the Board and will
continue in effect until terminated by the Board.

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


SCHEDULE I

MAXIMUM AWARDS

President and Chief Executive Officer

 

No Cap

 

 

 

All Participants other than

 

No Cap

the President and Chief Executive

 

 

Officer

 

 

 


--------------------------------------------------------------------------------